Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-18-00160-CR

                                         IN RE Steven ROBLES

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: March 28, 2018

PETITION FOR WRIT OF MANDAMUS DENIED; MOTION FOR LEAVE TO FILE
PETITION DENIED AS MOOT

           On March 15, 2018, relator filed a pro se letter with this court in which he states he wishes

to inform this court that he intends to proceed with an application for leave to file a petition for

writ of mandamus and a petition for writ of mandamus. Relator also mentions an application for

writ of habeas corpus.

           We cannot discern the relief requested by relator. We note that this court affirmed his

conviction on May 10, 2017, and our mandate issued on July 19, 2017. This court has no original

habeas corpus jurisdiction in criminal matters. Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—

San Antonio 1999, no pet.). In criminal matters, the courts authorized to issue writs of habeas




1
 This proceeding arises out of Cause No. 2015CR1302, styled State of Texas v. Steven Robles, pending in the 175th
Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.
                                                                                     04-18-00160-CR


corpus are the Texas Court of Criminal Appeals, district courts, and county courts. TEX. CODE

CRIM. PROC. ANN. art. 11.05 (West 2015).

       To the extent relator is requesting mandamus relief from his final conviction, we deny the

petition for writ of mandamus because relator has failed to show any grounds on which he may be

entitled to such relief. See TEX. R. APP. P. 52.8(a). Finally, we deny as moot relator’s application

for leave to file a petition for writ of mandamus because a motion for leave is not required for a

petition filed in an intermediate appellate court. See TEX. R. APP. P. 52.1.

                                                  PER CURIAM

Do not publish




                                                -2-